974 P.2d 207 (1999)
328 Or. 292
David J. STEELE, Respondent on Review,
v.
EMPLOYMENT DEPARTMENT, Petitioner on Review, and
Faris Sheet Metal, Respondent.
EAB 95-AB-877, CA A89252; SC S43737.
Supreme Court of Oregon.
Argued and Submitted September 8, 1997.
Decided February 11, 1999.
Jas. Adams, Assistant Attorney General, Salem, argued the cause for petitioner on review. With him on the brief were Theodore R. Kulongoski, Attorney General, and Virginia L. Linder, Solicitor General.
Gerald Brask, Jr., Portland, argued the cause and filed the brief for respondent on review.
Before CARSON, Chief Justice, and GILLETTE, VAN HOOMISSEN, and DURHAM, Justices.[**]

MEMORANDUM OPINION
The decision of the Court of Appeals is affirmed by an equally divided court.
143 Or.App. 105, 923 P.2d 1252 (1996)
NOTES
[**]  Fadeley, J., retired January 31, 1998, and did not participate in this decision; Graber, J., resigned March 31, 1998; Kulongoski, J., did not participate in the consideration or decision of this case.